Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a bus driver until he took advantage of an ongoing early retirement incentive program that was part of his collective bargaining agreement with the union and relocated to Florida. Although claimant offered several reasons for retiring, the Unemployment Insurance Appeal Board found that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Voluntarily leaving one’s employment in order to obtain retirement benefits when, as here, continuing work is available has been held not to constitute good cause for leaving employment (see Matter of Cuttitto [Commissioner of Labor], 303 AD2d 814, 815 [2003]; Matter of Moisides [Commissioner of Labor], *859264 AD2d 879 [1999]). Although claimant was concerned that he might be fired or laid off prior to reaching normal retirement age as a result of an altercation with a coworker two years earlier, he admitted that the employer never told him that his job was in jeopardy (see Matter of Joseph [Sweeney], 246 AD2d 944, 944-945 [1998]). Furthermore, claimant’s reliance on conflicts with his coworkers does not present good cause for leaving employment (see Matter of Cieslewicz [Commissioner of Labor], 1 AD3d 878, 878 [2003]), particularly where claimant had not experienced any problems in the nine months before he retired (see Matter of Robistow [Sweeney], 231 AD2d 793, 794 [1996]). Finally, to the extent that claimant suggested that he moved to Florida due to health reasons, he presented no evidence that a physician advised him that retirement and relocation were medically necessary (see Matter of Shubert [Commissioner of Labor], 253 AD2d 926, 927 [1998]). In view of the foregoing, substantial evidence supports the Board’s decision that claimant voluntarily left his employment for personal and noncompelling reasons.
Mercure, J.E, Crew III, Spain, Carpinello and Lahtinen, JJ, concur. Ordered that the decision is affirmed, without costs.